Citation Nr: 9915387	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis, lumbar spine.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for post-traumatic osteoarthritis, lumbar spine.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


REMAND

The appellant contends, in essence, that service connection 
is warranted for post-traumatic osteoarthritis, lumbar spine.  
In March 1997, the appellant filed a substantive appeal, VA 
Form 9, noting his desire to appear personally before a 
member of the Board of Veterans' Appeals at the RO.  
Thereafter, the RO scheduled hearing dates for the appellant 
on three separate occasions.  Notice of the first hearing 
date was returned as undeliverable due to a change in the 
appellant's address.  Prior to his second scheduled hearing 
date, in December 1998, the veteran sought a continuance for 
additional time to prepare.  A third hearing date was then 
scheduled by the RO for May 12, 1999.  

In April 1999, the veteran sought from the RO a copy of his 
claims file, including his service medical records.  A letter 
from the RO, dated April 27, 1999, indicated that that the 
records were forwarded to the veteran.  

On May 7, 1999, the veteran notified the RO that he had not 
yet received his requested service medical records, and that 
he thereby desired an additional continuance in this matter.  
A subsequent notice in the veteran's claims file indicated 
that the appellant failed to attend the hearing scheduled for 
May 12, 1999.

Under the circumstances presented by this case, the Board 
concludes that a hearing before a member of the Board of 
Veterans' Appeals at the RO should be scheduled in this 
matter.  Although the appellant is responsible for the delays 
in this matter, he attempted on two separate occasions to 
inform the RO of the reasons for his requested delays.

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a hearing before a traveling member of 
the Board.  The notice of the hearing 
should inform the appellant of the 
procedures for withdrawal of Board 
hearing requests, as outlined in 
38 C.F.R. § 20.702(e).

After the appellant and his representative have been given an 
opportunity to appear at a travel Board hearing, the claims 
folder shall be returned to this Board for further appellate 
review.  No action is required by the appellant until he 
receives further notice.  The purpose of this remand is to 
comply with the governing adjudicative procedures. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the question involving entitlement to service 
connection for post-traumatic osteoarthritis, lumbar spine, 
will be postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



